UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2283


ELSIE MARINO, Consumer,

                    Plaintiff - Appellant,

             v.

JEFFREY NADEL, doing business as Law Offices of Jeffrey Nadel; SCOTT E.
NADEL; DANIEL MENCHEL; MICHAEL MCKEOWN; CALIBER HOME
LOANS, INC.; BANK OF NEW YORK MELLON, AS TRUSTEE FOR CIT
MORTGAGE LOAN TRUST 2007-1,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-02116-GJH)


Submitted: March 11, 2019                                         Decided: April 3, 2019


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elsie Marino, Appellant Pro Se. Bizhan Beiramee, BEIRAMEE LAW GROUP, P.C.,
Bethesda, Maryland; Melissa O. Martinez, MCGUIREWOODS, LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elsie Marino appeals the district court’s order dismissing her complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Marino v. Nadel, No. 8:17-cv-02116-GJH (D. Md. Sept. 27,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2